IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

KABIR ABUBAKAR,                            )
                                           )
       Appellant,                          )
                                           )
             v.                            )
                                           )   C.A. No. N21A-03-002 CLS
HIGHLINE AFTERMARKET                       )
ACQUISITIONS                               )
and                                        )
UNEMPLOYMENT INSURANCE                     )
APPEAL BOARD                               )
                                           )
       Appellees.

                       Date Submitted: August 12, 2021
                      Date Decided: September 28, 2021


Upon Appellant’s Appeal from a Decision of the Unemployment Insurance Appeal
                            Board. AFFIRMED.

                                     ORDER

Kabir Abubakar, Pro Se, Appellant.

Victoria Groff, Esquire, Delaware Department of Justice, Wilmington, Delaware,
19801, Attorney for Appellee, Delaware Unemployment Insurance Appeal Board.

Lauren P. DeLuca, Esquire, Connolly Gallagher LLP, Wilmington, Delaware,
19801, Attorney for Appellee, Highline Aftermarket Acquisitions.




SCOTT, J.
                                       1
                              INTRODUCTION
      Before this Court is Appellant Kabir Abubakar (“Appellant”) appeal from the

decision of the Unemployment Insurance Appeal Board (the “Board”) affirming the

decision of the Appeals Referee and finding the Appellant voluntarily left his

employment at Highline Aftermarket Acquisitions (“Employer”) without good

cause in connection with his work, disqualifying him from unemployment benefits.

The Court has reviewed the parties’ submissions and the record below. For the

following reasons, the Board’s decision is AFFIRMED.

                FACTUAL AND PROCEDURAL CONTEXT
      Appellant was employed by Employer from February 3, 2020, until March 24,

2020, at which time Appellant quit because he was experiencing COVID-19

symptoms. At the time he quit, Appellant was employed as a Production Specialist.

On May 17, 2020, after having no contact with Employer, Appellant filed for

unemployment.

                        Claims Deputy’s Determination
      On June 25, 2020, the Claims Deputy found Appellant had the burden, in a

resignation situation, to show good cause for quitting on March 24, 2020. The

Appellant admitted he quit his employment when he felt sick with symptoms of

COVID-19. He never made Employer aware of his symptoms and was not advised

to leave employment by a medical provider. The Claims Deputy further found his


                                       2
leaving to be personal and not attributed to work. The Claims Deputy ruled

Appellant was disqualified from receiving benefits pursuant to 19 Del. C. § 3314(1),

because Appellant’s reason for quitting did not meet the burden of showing good

cause, as he did not leave due to a substantial reduction in hours or wages, or a

substantial deviation in the original agreement of hire or change in working

conditions to Appellant’s detriment. Appellant timely appealed the Claim Deputy’s

determination and added two exhibits to bolster his claim.1 A hearing was heard

before an Appeals Referee on July 28, 2020.

                       Hearing Before the Appeals Referee
      At the hearing, Appellant testified on March 24, 2020, he quit his job after

experiencing COVID-19 symptoms. He attested to experiencing flu like symptoms,

which caused him to visit the emergency room. No COVID-19 tests were readily

available, so it is unconfirmed whether he had the virus. Appellant testified he

continued to go to work because he did not have confirmation he had the virus, but

when he lost his sense of smell on the job, he quit. He did not inform Employer he

suspected he had contracted COVID-19 to not cause “panic”. Appellant then had



1
 The first exhibit was a copy of “SLOW THE SPREAD PRESIDENT TRUMP’S
CORONAVIRUS GUIDELINES FOR AMERICA” telling Americans to stay
home if they are sick, issued by the White House and the Centers for Disease
Control and Prevention. The second exhibit was a screenshot of Delaware
Department of Labor FAQs about eligibility for unemployment if an employee was
quarantined.
                                         3
no further contact with Employer. He claims he followed the guidance of healthcare

professional or a public official as the government published broadly “If you are

sick, stay home” and he is entitled to unemployment benefits because he had to

quarantine as published by the Delaware Department of Labor.

                        Appeals Referee’s Determination
      By decision dated July 27, 2020, the Appeals Referee affirmed the decision

of the Claims Deputy. The Appeals Referee found Appellant began experiencing

symptoms of COVID-19 and went to the Emergency Room. Appellant was unable

to obtain a COVID-19 test to verify his condition. Appellant continued to work until

he was unable to smell. He did not want to “panic” his Employer, so Appellant quit

and did not contact his Employer from that point on. The Appellant had the burden

to prove he left employment for good cause. Under Delaware law, Appellant is

required to make a good faith effort to exhaust administrative remedies with his

employer before he can be awarded unemployment benefits. The Appeals Referee

found it to be undisputed Appellant stopped reporting to work due to his belief he

had COVID-19 and did not contact or inform his employer of the circumstances of

his absence. Appellant failed to exhaust or even explore administrative remedies

with his Employer as he failed to make contact with Employer. The Appeals Referee

ruled Appellant left his work voluntarily without good cause attributed to such work

and consequently disqualified from receipt of unemployment benefits. On July 30,

                                         4
2020, Appellant appealed the Referee’s decision. A hearing was held before the

Board on October 21, 2020.

                             Appeals Board’s Decision
      By decision dated December 21, 2020, the Board affirmed the Referee’s

determination.    The Board agreed Appellant must have first exhausted

administrative remedies with Employer and he needed to at least notify employer of

the problem and request a solution.      Appellant quit his employment without

notifying Employer, Appellant failed to prove “good cause” in quitting his job. On

December 31, 2020, Appellant sent an email to the Board with a request to reargue

the merits of his appeal, bringing forth the same evidence and arguments argued at

the hearing on October 21, 2020.

                 Appeal Board’s Denial of Appellant’s Rehearing

      The Board treated Appellant’s December 31, 2020, email as request to rehear

his appeal. By decision dated February 19, 2021, the Board denied Appellant request

to rehear his appeal. The Board held it had already heard the argument’s Appellant

asserted in his re-argument request and did not find his arguments to be persuasive

and Appellant had an affirmative duty to inform his employer he was sick before

leaving. This appeal follows.




                                        5
                            PARTIES CONTENTIONS
      On appeal, Appellant grounds for his appeal were in deciding the outcome of

his case, the Board looked only at the letter of the law, not the spirit of the law. Upon

further investigation, the Court understands the spirit of the law to mean what the

law intends to serve. Additionally, Appellant’s grounds for appeal include the Board

treated the COVID-19 pandemic as a normality for the purposes of administrative

remedies, the Board ignored directives it gave to claimants in its FAQs arguing no

requirement was imposed to insist on informing one’s employer about a health

condition that he could not provide proof for, and the Board treated COVID-19 as

an issue that a typical employee has all the answers for.

      In Appellant’s Opening Brief, filed on June 23, 2021, Appellant argues he

voluntarily quit for good cause because his work environment presented a

“hazardous condition”, and he abandoned his job due to “clearly necessitous and

compelling” personal circumstances because his “health issues were time sensitive.”

In support of his arguments, Appellant relies solely on the Maryland Unemployment

Decisions Digest, found on Maryland Government Department of Labor, Licensing

& Regulation, which does not bind this Court.             This Court considered the

administrative caselaw cited, however, the facts of the caselaw cited does not address

issues similar to COVID-19 and the circumstances presented before this Court.




                                           6
        The Board advised the Court by letter it would not file an Answering Brief

because the Board understands Appellant “is challenging the Board’s decision on its

merits.” As such, the Board does not intend to participate further in this appeal.

        Appellee Employer filed an Answering Brief on July 13, 2021. Employer

argues the Board’s findings of fact are supported by substantial record evidence as

every factual finding relevant to the Board’s decision were admissions by Appellant.

Employer further argues the Board’s conclusions of law are free from legal error

because the Board correctly held under 19 Del. C. § 3314(1) Appellant needed to

first exhaust all reasonable alternatives to resolve the problem before voluntarily

leaving. Appellant failed to notify employer of his problem before quitting.

        Appellant filed a Reply Brief on July 27, 2021, which did not set forth any

further arguments, rather rehashing the previous points made.

                            STANDARD OF REVIEW
        On appeal from the Unemployment Insurance Appeal Board, the Superior

Court must determine if the Board's factual findings are supported by substantial

evidence in the record and free from legal error.2 Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a




2
    Unemployment Ins. Appeal Bd. v. Duncan, 621 A.2d 340, 342 (Del.1993).
                                          7
conclusion.”3 The Court must review the record to determine if the evidence is

legally adequate to support the Board's factual findings.4 The Court does not “weigh

evidence, determine questions of credibility or make its own factual evidence

findings.”5

      When a discretionary ruling of the Board is appealed, the Court’s scope of

review is “limited to whether the Board abused its discretion.”6 In this instant case,

this Court will review the Board's decision to determine whether the Board's refusal

to reconsider Appellant's appeal was an abuse of discretion.

                                   DISCUSSION
      In administrative appeals cases, this Court has recognized that it may “exhibit

some degree of leniency toward a pro se litigant to see his case is fully and fairly

heard.”7 However, pro se litigants are still expected to adhere to the rules and

requirements of this Court.8 “There is no different set of rules for pro se plaintiffs,




3
  Histed v. E.I. duPont de Nemours & Co., 621 A.2d 340, 342 (citing Olney v.
Cooch, 425 A.2d 610, 614 (1981)).
4
  Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del.1965).
5
  Id. at 67.
6
  Funk v. Unemployment Ins. Appeal Bd., Del.Supr., 591 A.2d 222, 225 (1991).
7
  Jackson v. Unemployment Ins. Appeal Bd., 1986 WL 11546, at *2
(Del.Super.Sept. 24, 1986).
8
  See Von Fegyverneky v. CFT Ambulance Serv., 2012 WL 2700464, at *3, n.17
(Del.Super. June 28, 2012) citing Draper v. Medical Center of Delaware, 767 A.2d
796, 799 (Del.2001).
                                          8
and the trial court should not sacrifice the orderly and efficient administration of

justice to accommodate an unrepresented plaintiff.”9

      I. The Board’s Decision is Supported by Substantial Evidence.
      The issue before the Court is whether the Board erred when it found Appellant

quit without good cause in connection to his work, subsequently denying

unemployment benefits. Under 19 Del. C. § 3314(1), an individual will not qualify

for unemployment benefits if the individual leaves their employment “voluntarily

without good cause attributable to such work….”10 The former employee hears the

burden of proof to establish entitlement to benefits.11 “Good cause” is illustrated

where “(i) an employee voluntarily leaves employment for reasons attributable to

issues within the employer’s control and under circumstances in which no

reasonably prudent employee would have remained employed, and (ii) the employee

first exhausts all reasonable alternatives to resolve the issues before voluntarily

terminating his or her employment.”12 The Board’s decision Appellant quit without

good cause rests on his failure to exhaust all reasonable alternatives before he




9
  Draper v. Medical Center of Delaware, 767 A.2d 796, 799 (Del.2001).
10
   19 Del. C. § 3314(1).
11
   Longobardi v. Unemployment Ins. Appeal Bd., 287 A.2d 690, 692 (Del. Super.
Ct. 1971).
12
   Thompson v. Christiana Care Health Sys., 25 A.3d 778, 782-83 (Del. 2011).
                                         9
voluntarily left. For an individual to exhaust all reasonable alternatives before

voluntarily terminating his or her employment,

      the employee must at least notify the employer of the problem and request a
      solution. The employee “must also bring the problem to the attention of
      someone with the authority to make the necessary adjustments, describe the
      problem in sufficient detail to allow for resolution, and give the employer
      enough time to correct the problem.”13
      The Board’s decision that Appellant quit without good cause was supported

by substantial evidence. Before rending its decision, the Board reviewed the

following evidence: the evidence presented to the Referee, the Referee’s Decision,

Appellant’s Notice of Appeal of the Referee’s Decision, and the testimony of the

hearing held on October 21, 2020. Among the evidence before the Board in this

case was Appellant’s own testimony admitting he did not contact Employer when

he quit due to the development of COVID-19 symptoms in March 2020. It is

undisputed Appellant did not contact Employer regarding his reason for leaving and

explained he did not contact his Employer because he would not get medical leave

if requested as the Employer’s medical leave policies did not comply with his

hesitancy.

      The Board appropriately applies 19 Del. C. § 3314(1). To be entitled to

employment benefits, Appellant had the burden to prove he left his employment with


13
  Id. at 785 quoting Calvert v. State, Dept. of Labor & Workforce Develop., Empl.
Sec. Div., 251 P.3d 990, 1001–1002 (Alaska 2011).
                                       10
good cause attributed to his work. For Appellant to have proven good cause, he must

have exhausted all reasonable administrative remedies and at the very least,

Appellant needed to inform of his employer of his situation before leaving. It is

undisputed he did not even contact Employer when or even after Appellant decided

to leave his employment.

      II. The Board’s decision to deny Appellant’s request for rehearing is not
      an abuse of discretion.
      A ruling on a motion for a rehearing is entirely within the Board's discretion.14

Therefore, the Board's decision will be reversed only if the Board abused its

discretion by acting “arbitrarily or capriciously” or by “exceed [ing] the bounds of

reason in view of the circumstances and ignor[ing] recognized rules of law or

practice so as to produce injustice.”15 Here, the Board denied a rehearing because,

as the Board found, it had already heard the arguments Appellant wanted to reiterate

and the Board did not find those arguments to be convincing. Therefore, there was




14
   Straley v. Advance Staffing, Inc., 984 A.2d 124 (Del. 2009) citing Tesla Indus.,
Inc. v. Bhatt, 2007 WL 2028460, at *2 (Del.Super. June 28, 2007); see also Funk,
591 A.2d at 225 (“Section 3320 grants the Board wide discretion over the
unemployment insurance benefits appeal process.”); 19 Del. C. § 3321(a); UIAB
Rule 7.1 (“The grant or denial of a motion for rehearing is solely within the
discretion of the Board.”).
15
   PAL of Wilmington v. Graham, No. CIV.A. 07A-05-008JRJ, 2008 WL 2582986,
at *4 (Del. Super. Ct. June 18, 2008) quoting Nardi v. Lewis, 2000 WL 303147, at
*2 (Del.Super.Ct. Jan.26, 2000).
                                         11
no basis for the Board to exercise its discretion and hear re-argument on the same

issues brought before the Board with no proffer of additional evidence.

                                 CONCLUSION
      The Board did not abuse its discretion by disqualifying Appellant from

unemployment benefits because there is substantial evidence to support the

conclusion Appellant quit without good cause. The Board did not err as a matter of

law. The Board also did not abuse its discretion in denying Appellant’s request to

reargue his appeal. Accordingly, the decision of the Board is AFFIRMED.

      IT IS SO ORDERED.


                                                   /s/ Calvin L. Scott
                                                 The Honorable Calvin L. Scott, Jr.




                                        12